DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, 14 are objected to because of the following informalities:

For claim 4:
In line 2, it should “airbag”.

For claim 6:
In line 5, it should “airbag”.

For claim 14:
In line 3, it should “airbag”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 8, it is unclear whether it should be “the vehicle electrical ground”.
In line 9, it is unclear whether it should be “the vehicle electrical ground”.

For claim 5:
In line 2, “the horn ground contact” lacks of antecedent basis.

For claim 6:
In line 6, “the direction” lacks of antecedent basis.
In line 7, it is unclear whether “an open position” is different or not from the open position in claim 1.
In line 8, it is unclear whether “an on status” is different or not from the on status in claim 1.

For claim 11:
In line 1, “the selectable force” lacks of antecedent basis.

For claim 15:
In line 5, it is unclear whether “the ground contact” should be “the respective ground contact”.
In line 6, whether it should be “the at least one horn grounding switch”.
In line 7, it is unclear whether “the ground contact” should be “the respective ground contact”.
In line 8, it is unclear whether it should be “the vehicle electrical ground”.

For claim 16:
In line 7, it is unclear whether “the ground contact” should be “the respective ground contact”.
In line 10, it is unclear whether it should be “the respective ground contact”.
In line 13, it is unclear whether it should be “the respective ground contact”.

For claim 19:
In line 2, it is unclear to which “opening” it is referring, or it lacks of antecedent basis.

For claims 2-14:
In line 1, it is unclear whether it should be “the system according” or the preambles are referring to another system.

For claims 16-20:


For claims 2-14 and 16-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al. (US Patent Application Publication No. 2017/0158126) in view of Nonoyama et al. (US Patent Application Publication No. 2020/0043679) Thompson (US Patent Application Publication No. 2019/0389374) and further in view of.

Regarding claim 1, Lisseman teaches a system for operating a vehicle horn (Fig. 15) comprising:
an electronic control unit (ECU) (ECU 506) comprising a processor (502) and memory (504) configured to toggle the vehicle horn between an off status and an on status (horn system 520).

a) a horn grounding switch in electronic communication [with the ECU] and directing an output [to the ECU] to toggle the vehicle horn;
b) a ground contact that generates the output according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn.
Nonoyama teaches, in a similar field of endeavor of vehicle systems, the following:
a) a horn grounding switch in electronic communication [with the ECU] and directing an output [to the ECU] to toggle the vehicle horn (in the disclosed system, switching mechanism 60 is in connection with other elements for the functioning of the horn device [Paragraphs 81, 83]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Lisseman) by incorporating a switch (as taught by Nonoyama) for the purpose of improving the conductivity performance between the horn switch mechanism and other elements (Nonoyama – Paragraph 9).
But, the combination of Lisseman and Nonoyama does not explicitly mention:
b) a ground contact that generates the output according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn.
Thompson teaches, in a similar field of endeavor of vehicle systems, the following:
a ground contact that generates the output according to a selectable position relative to a vehicle electrical ground, wherein the ground contact is movable from a normally closed position connected to the vehicle ground that corresponds to the off status of the vehicle horn and an open position disconnected from the vehicle ground that corresponds to the on status of the vehicle horn (in the disclosed system, horn system is on/off based on grounding connection for turning said on/off [Abstract | Paragraphs 7, 55, 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Lisseman) by incorporating a switch (as taught by Nonoyama) by grounding contacts (as taught by Thompson) for the purpose of improving user reactions while driving (Thompson – Paragraph 5).

Regarding claim 2, Thompson further teaches a system according to Claim 1, wherein the output from the horn grounding switch comprises a non-zero voltage sensed at the ECU, indicating that the ground contact has been disconnected from the vehicle electrical ground to toggle the vehicle horn to the on status (non-

Regarding claim 15, this claim is rejected as applied to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

May 10, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633